 Case 2:19-ap-01128-ER             Doc 1 Filed 05/01/19 Entered 05/01/19 11:11:52            Desc
                                    Main Document    Page 1 of 8


1 ERIC P. ISRAEL (State Bar No. 132426)
    eisraeZ@dgdk.com
2 MICHAEL G. D'ALBA (State Bar No. 264403)
    mdalba@dgdk.com
3 ' DAMNING, GILL,DIAMOND & KOLLITZ,LLP
    1900 Avenue ofthe Stars, 11th Floor
4 Los Angeles, California 90067-4402
    Telephone:(310)277-0077
5 Facsimile:(310) 277-5735

6 Attorneys for Plaintiff Brad D. Krasnoff,
  Chapter 7 Trustee
7

8
                                   UNITED STATES BANKRUPTCY COURT
9
                                    CENTRAL DISTRICT OF CALIFORNIA
10
                                          LOS ANGELES DIVISION
11
     In re                                               Case No. 2:18-bk-10616-ER
12
     MANUEL MACIAS,                                      Chapter 7
13
                      Debtor.
14

15 BRAD D. KRASNOFF, Chapter 7 Trustee,                  Adv. No. 2:19-ap-

16                    Plaintiff,                         COMPLAINT TO AVOID VOIDABLE
                                                         TRANSACTIONS AND FOR TURNOVER
17           vs.
                                                         Date:     SEE SUMMONS
18 JANET ESTRADA,an individual and                       Time:     SEE SUMMONS
   STEVEN MOLINA,an individual,                          Place:    SEE SUMMONS
19
             Defendants.
20

21
             Plaintiff Brad D. Krasnoff, solely in his capacity as the Chapter 7 trustee (the "Trustee" or
22
     the "Plaintiff') of the bankruptcy estate of Manuel Macias(the "Debtor"), alleges as follows:
23
                                   JURISDICTION AND CASE BACKGROUND
24
             1.       This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §§
25
     157 and 1334. This action is commenced pursuant to 11 U.S.C. §§ 542, 544, 548, and 550, and
26
     other applicable law. This action is a core proceeding under 28 U.S.C. § 157(b)(2)(A),(E),(H),
27
     and(0). This action arises in a case under Chapter 7 of title 11 ofthe United States Code entitled
28

     1547162.1 1810616A                                 1
 Case 2:19-ap-01128-ER               Doc 1 Filed 05/01/19 Entered 05/01/19 11:11:52                  Desc
                                      Main Document    Page 2 of 8


 1 In re Manuel Macias, which has been assigned number 2:18-bk-10616-ER and is pending in the

2 United States Bankruptcy Court, Central District of California, Los Angeles Division (the

3 "Bankruptcy Case"). Plaintiff consents to the entry in this action of final orders or judgment by the

4 Bankruptcy Court.

5

6                                                     THE PARTIES

7               2.        Plaintiff brings this action solely in his capacity as the Chapter 7 trustee for the

8 Debtor's bankruptcy estate.

9                3.       Defendant Steven Molina("Molina")is an individual residing in the County of Los

10 Angeles, State of California.

11               4.       Defendant Janet Estrada ("Estrada") is an individual residing in the County of Los

12 Angeles, State of California.

13                                            GENERAL ALLEGATIONS
     ~
14               5.       Pursuant to a grant deed recorded in Los Angeles County on July 7, 2011, as

15 instrument no. 20110912756, the Debtor held fee title to the entirety ofthe parcel of real property

16 commonly known as 11468 Esther Street, Norwalk, California 90650(the "Norwalk Property").

17               6.       By a grant deed recorded in Los Angeles County on May 23, 2012, as instrument

18 no. 20120769456, the Debtor transferred the Norwalk Property to himself and Estrada (the "2012

19 Transfer").

20               7.       By a grant deed recorded in Los Angeles County on November 24, 2015, as

21 instrument no. 20151476557,the Debtor and Estrada transferred the Norwalk Property to the

22 Debtor, Estrada, and Molina(the "2015 Transfer").

23               8.       By a grant deed recorded in Los Angeles County on October 3, 2016, as instrument

24 no. 20161206502, the Debtor, Molina, and Estrada transferred the Norwalk Property to Molina and

25 Estrada(the "2016 Transfer").

26               9.       On or about January 19, 2018 (the "Petition Date"), the Debtor filed a voluntary

27 petition for relief under Chapter 7 of title 11 of the United States Code (the "Code"),

 8 case no, 2:18-bk-10616-ER (the "Bankruptcy Case").

         1547162.1 1810616A                                    2
 Case 2:19-ap-01128-ER              Doc 1 Filed 05/01/19 Entered 05/01/19 11:11:52               Desc
                                     Main Document    Page 3 of 8


 1            10.          Brad D. Krasnoff was subsequently appointed as the Chapter 7 trustee for the

2 Debtor's estate and continues to serve in that capacity for the benefit of creditors.

 3            1 1.     Plaintiff is informed and believes, and based thereon alleges, that there exists in this

4 case one or more creditors holding unsecured claims that are allowable under § 502 of the Code or

 5 that are not allowable only under § 502(e)ofthe Code, which could have avoided the 2012

6 Transfer, the 2015 Transfer, and the 2016 Transfer (collectively, the "Subject Transfers") under

 7 applicable law.

 8                                          FIRST CLAIM FOR RELIEF

9                                    (To Avoid and Recover Voidable Transfers)

10            12.      Plaintiff refers to and incorporates herein by reference each and every allegation

1 1 contained in Paragraphs 1 through 11, inclusive, as though fully set forth herein.

12            13.      The Subject Transfers transferred an interest ofthe Debtor in property to or for the

13 benefit of Estrada and Molina.

14            14.      Plaintiff is informed and believes, and based thereon alleges, that the Debtor made

15 the Subject Transfers with the actual intent to hinder, delay, or defraud one or more of his creditors.

16j           15.      Pursuant to 11 U.S.C. §§ 544 and 548, California Civil Code § 3439.04(a), and other

17' applicable law, Plaintiff is entitled to avoid the Subject Transfers.

18            16.      Pursuant to § 550 of the Bankruptcy Code, Plaintiff may recover from Molina and

19 Estrada the Norwalk Property or the value thereof in a sum according to proof, plus interest thereon

20 at the maximum legal rate from and after the date ofthe Subject Transfers.

21

22                                        SECOND CLAIM FOR RELIEF

23                                    (To Avoid and Recover Voidable Transfer)

24            17.      Plaintiff refers to and incorporates herein by reference each and every allegation

25 contained in Paragraphs 1 through 11, inclusive, as though fully set forth herein.

26            18.      Plaintiff is informed and believes, and based thereon alleges, that the Debtor

27 received less than reasonably equivalent value in exchange for the Subject Transfers.

28

      1547162.1 1810616A                                   3
 Case 2:19-ap-01128-ER           Doc 1 Filed 05/01/19 Entered 05/01/19 11:11:52                Desc
                                  Main Document    Page 4 of 8                                    s




 1           19.      Plaintiff is informed and believes, and based thereon alleges, that at the time the

 2 Subject Transfers were made,the Debtor was either insolvent or became insolvent as a result ofthe

 3 Subject Transfers.

 4           20.      Pursuant to 11 U.S.C. §§ 544 and 548, California Civil Code § 3439.05, and other

 5 applicable law, Plaintiff is entitled to avoid the Subject Transfers.

 6           21.      Pursuant to § S50 ofthe Bankruptcy Code, Plaintiff may recover from Molina and

 7 Estrada the Norwalk Property or the value thereof in a sum according to proof, plus interest thereon

 8 at the maximum legal rate from and after the date ofthe Subject Transfers.

 9

10                                       THIRD CLAIM FOR RELIEF

11                                 (To Avoid and Recover Voidable Transfer)

12           22.      Plaintiff refers to and incorporates herein by reference each and every allegation

13 contained in Paragraphs 1 through 11, inclusive, and paragraph 18, as though fully set forth herein.

14           23.      Plaintiff is informed and believes, and based thereon alleges, that at the time ofthe

15 Subject Transfers, the Debtor was engaged, or was about to engage, in business or a transaction or

16 transactions for which his remaining assets were an unreasonably small capital.

17           24.      Pursuant to 11 U.S.C. §§ 544 and 548, California Civil Code § 3439.04(b)(1), and

18 other applicable law, Plaintiff is entitled to avoid the Subject Transfers.

19           25.      Pursuant to § 550 ofthe Bankruptcy Code, Plaintiff may recover from Molina and

20 Estrada the Norwalk Property or the value thereof in a sum according to proof, plus interest thereon

21 at the maximum legal rate from and after the date ofthe Subject Transfers,

22

23                                     FOURTH CLAIM FOR RELIEF

24                                (To Avoid and Recover Fraudulent Transfers)

25           26.      Plaintiff refers to and incorporates herein by reference each and every allegation

26 contained in Paragraphs 1 through 11, inclusive, and paragraph 18, as though fully set forth herein.

27
►:

     is4~i6z.i isio6i6A                                  4
 Case 2:19-ap-01128-ER               Doc 1 Filed 05/01/19 Entered 05/01/19 11:11:52               Desc
                                      Main Document    Page 5 of 8


 1            27.         Plaintiff is informed and believes, and based thereon alleges, that the Debtor

 2 intended to incur, or believed or reasonably should have believed, that he would incur debts that

 3 would be beyond his ability to pay as such debts matured.

 4            28.         Pursuant to 11 U.S.C. §§ 544 and 548, California Civil Code § 3439.04(b)(2), and

 5 other applicable law, Plaintiff is entitled to avoid the Subject Transfers.

 6            29.         Pursuant to § 550 ofthe Bankruptcy Code, Plaintiff may recover from Molina and

 7 Estrada the Norwalk Property or the value thereof in a sum according to proof, plus interest thereon

 8 at the maximum legal rate from and after the date ofthe Subject Transfers.

 9

10                                          FIFTH CLAIM FOR RELIEF

11                                                  (For Turnover)

12           30.      Plaintiff refers to and incorporates herein by reference each and every allegation

13 contained in Paragraphs 1 through 29, inclusive, as though fully set forth herein.

14           31.          The Norwalk Property constitutes property ofthe Debtor's bankruptcy estate.

15           32.      Pursuant to 11 U.S.C. § 542, Plaintiff is entitled to the turnover by Molina and

16 Estrada ofthe Norwalk Property.

17            WHEREFORE,Plaintiff prays for judgment against Molina and Estrada as follows:

18           ON THE FIRST THROUGH FOURTH CLAIMS FOR RELIEF:

19            1.      For judgment in favor of Plaintiff and against Molina and Estrada avoiding the

20 Subject Transfers;

21           2.           Awarding the Norwalk Property or the value thereof according to proofin favor of

22 Plaintiff and against Molina and Estrada; and

23           3.       For an award of interest at the legal rate on all sums awarded to Plaintiff from the

24 date ofthe Subject Transfers.

25           4.       For an award of interest at the legal rate on all sums awarded to Plaintifffrom the

26 date ofthe Subject Transfers.

27

28

     1547162.1 1810616A                                     5
 Case 2:19-ap-01128-ER              Doc 1 Filed 05/01/19 Entered 05/01/19 11:11:52               Desc
                                     Main Document    Page 6 of 8


 1           ON THE FIFTH CLAIM FOR RELIEF:

 2           5.          For a judgment directing Molina and Estrada to turn over possession ofthe Norwalk

 3 Property to Plaintiff.

 4

 5           ON ALL CLAIMS FOR RELIEF:

 6           6.          For costs of suit incurred; and

 7           7.          For such other relief as the Court deems just and proper.

 8

 9 DATED: April~ ~,2019                              DAMNING,GILL, DIAMOND & KOLLITZ, LLP

10

11                                                   By:    ,R;<     ~ `fir <_~=,% ~~~   ..~.n
12                                                         MICHAEL G. D'ALBA
                                                           Attorneys for Plaintiff Brad D. Krasnoff,
13                                                         Chapter 7 Trustee
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     15471621 1810616A                                     6
      Case 2:19-ap-01128-ER                           Doc 1 Filed 05/01/19 Entered 05/01/19 11:11:52                                      Desc
                                                       Main Document    Page 7 of 8
  B1040(FORM 1040)(12/15)

         ADVERSARY PROCEEDING COVER SHEET                                                     ~~~~YpROCEEDINGNUMBER
                                                                                              (court use o~y>
                (Instructions on Reverse)


PLAINTIFFS                                                                       DEFENDANTS
BRAD D. KRASNOFF,Chapter 7 Trustee                                               JANET ESTRADA,an individual; and
                                                                                 STEVEN MOLINA,an individual

ATTORNEYS(Firm Name, Address, and Telephone No.)                                 ATTORNEYS (If Known}
DAMNING,GILL, DIAMOND & KOLLITZ,LLP
1900 Avenue of the Stars, 11th Fl., LOS ANGELES,CA 90067
310-277-0077
PARTY(Check One Box Only}                                                        PARTY (Check One Box Only)
❑ Debtor        ❑ U.S. TrusteeBankruptcy Admin                                   ❑Debtor      ❑ U.S. TrusteeBankruptcy Admin
❑ Creditor      ❑Other                                                           ❑Creditor    o Other
o Trustee                                                                        ❑Trustee
CAUSE OF ACTION(WRTIE A BRIEF STATEMENT OF CAUSE OF ACTION,INCLUDING ALL U.S. STATUTES INVOLVED)
Avoid voidable transactions(11 U.S.C. Sections 544, 548, and 550); For turnover(11 U.S.C. Section 542)




                                                                     NATURE OF SUIT

       (Number up to five(5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)


    FRBP 7001(1)—Recovery of bfoney/Property                                     FRBP 7001(G)— Dischargeability(continued)
    11-Recovery of money/property - §542 turnover of property                    ❑ 61-Dischargeability - §523(ax5}, domestic support
❑ 12-Kecovery of money/property - §547 preference                                ❑ 68-DischazgeabiliTy - §523(ax6), willful and malicious injury
0 13-Recovery of money/property - §548 fraudulent transfer                       ❑ 63-Dischazgeability - §523(ax8), student loan
❑ 1~7-Recovery of money/propeiTy -other                                          ❑ 64-Disehargeability - §523(a)(15), divorce or sepazation obligation
                                                                                      (other than domestic support)
  FRBP 7001(2)—Validity, Priority o►° Extent of Lien                             ❑ 65-Dischargeability -other
❑ 21-V"alidity, priority or extent of lien or other interest in property
                                                                                 FRBP 7001(7)—Injunctive Relief
   FRBP 7001(3)— Appiroval of Sale of Property                                   ❑ 71-Injunctive relief —imposition of stay
 ❑ 31-Approval of sale of property of estate and of a co-owner - §363(h)         ~ 72_In~unctive relief —other

    FRBP 7001(4)— Objection/Revocation of Discharge                              FRBP 7001(8)Subordination of Claim or Interest
❑ 41-OUjection /revocation of discharge - §727(c),(d),(e)                        ❑ g 1-Subordination of claim or interest

     FI273P 7001(5)—Rev«ration of Confirmation                                   FRBP 7001(9)Declaratory Judgment
❑ 51-Revocation of confirmation                                                  ❑ 91-Declaratory judgment

    FRBP 7001(6)— Dischargeability                                               FRBP 7001(10) Detent~ination of Removed Action
❑ 66-Dischazgeability - §523(a)(1),(14),(14A) priority tax claims                ❑ O1-Determination ofreinoved claim or cause
❑ 62-Dischargeability - §523(a)(2), false pretenses, false representation,
         actual fraud                                                            Other
 ❑ 67-Dischazgeability - §523(a)(4), fraud as fiduciary, embezzlement, lazceny   ❑ SS-SIPA Case — 15 U.S.C. §§78aaa et.seq.
                                                                                 ❑ 02-Other (e.g. other actions that would have been brought in state court
                        (continued next cohntut)
                                                                                      if unrelated to banla~uptcy case)

o Check if this case involves a substantive issue of state law                   ❑Check if this is asserted to be a class action under FRCP 23
❑ Check if ajury trial is demanded in complaint                                  Demand $
Other Relief Sought
     Case 2:19-ap-01128-ER                 Doc 1 Filed 05/01/19 Entered 05/01/19 11:11:52                                Desc
                                            Main Document    Page 8 of 8
  51040(FORM 1040)(12/15)

              BANKRUPTCY CASE IN WffiCH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR MANUEL MACIAS                  BANKRUPTCY CASE N0.2:18-bk-10616-ER

 DISTRICT IN WHICH CASE IS PENDING               DIVISION OFFICE                                         NAME OF JUDGE
CENTRAL DISTRICT OF CALIFORNIA                  LOS ANGELES DIVISION                                    ERNEST M. ROBLES
                             RELATED ADVERSARY PROCEEDING(IF ANA
PLAINTIFF                                              DEFENDANT                                         ADVERSARY
                                                                                                         PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING                                 DIVISION OFFICE                   NAME OF JUDGE

SIGNATURE OF ATTORNEY(OR PLAINTIFF}




                            '
                            F


DATE                                                                   PRINT NAME OF ATTORNEY(OR PLAINTIFF)
APRIL 30, 2019                                                         MICHAEL G. D'ALBA(SBN 264403)




                                                         INSTRUCTIONS

            The filing of a bankruptcy case creates an "estate" under the jurisdiction of the bai►krliptcy court which consists of
  all of the property of the debtor, wherever that property is located. Because tl~e bankruptcy estate is so ea~tensive and the
  jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may he
  lawsuits concerning the debtor's discharge. If such a lawsuit is filed in a batilcriiptcy court, it is called an adversary
  proceeding.

           A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
  Cover Sheet, unless the party files the adversary proceeding electronically through the court's Case Management/Electronic
  Case Filing system (CM/ECF). (CM/ECF captwres the information on Form 1040 as part of the filing process.) When
  completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs tt~e
  information to process the adversary proceeding and prepare regtured statistical reports on court activity.

            The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
  or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
  explanatory, must be completed by the plaintiff's attorney (or by the plaintiff if the plaintiff is not represented by an
  attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

  Plaintiffs and Defendants. Give the names of the plaintiffs and defendants e~ctly as they appear on the complaint.

  Attorneys. Give the names and addresses of the attorneys, if known.

  Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

  Demand. Enter the dollar amount being demanded in the complaint.

  Signature. Tlus cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
  plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
  attorney, the plaintiff must sign.
